                  Case 1:20-cr-00141-LGS Document 23 Filed 09/30/20 Page 1 of 1
                                                  U.S. Department of Justice
         [Type text]
                                                             United States Attorney
                                                             Southern District of New York

                                                            The Silvio J. Mollo Building
                                                            One Saint Andrew’s Plaza
                                                            New York, New York 10007


                                                             September 30, 2020

         BY ECF
         Honorable Lorna G. Schofield
         United States District Judge
         Southern District of New York
         Thurgood Marshall U.S. Courthouse
         40 Foley Square
         New York, NY 10007

                 Re:     United States v. Christopher Montanez, 20 Cr. 141 (LGS)

         Dear Judge Schofield:

                A pretrial conference in the above-captioned case is currently scheduled for October 1,
         2020. The parties have conferred and jointly request that the conference be adjourned at least 30
         days. The adjournment will provide the parties time to schedule a plea with magistrate court,
         pursuant to the Court’s order dated September 24, 2020 (Doc. No. 21).

                The Government respectfully requests that time be excluded under the Speedy Trial Act
         between October 1, 2020, through the next-scheduled conference because the “ends of justice
         served by the granting of such continuance outweigh the best interests of the public and the
         defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). The Government consulted with defense
         counsel, who does not object to the exclusion of time.

Application Granted. The status conference           Respectfully submitted,
is adjourned to November 5, 2020 at 11:45
a.m. For the reasons stated above, the Court         AUDREY STRAUSS
finds that the ends of justice served by             Acting United States Attorney for the
excluding the time between today and                 Southern District of New York
November 5, 2020 outweigh the best
interests of the public and the Defendant in a
speedy trial as provided in 18 U.S.C. 3161(h)     by: /s/ Rebecca Dell
(7)(A). It is hereby ORDERED that the time           Rebecca Dell
between today and November 5, 2020 is                Assistant United States Attorney
                                                     (212) 637-2198
excluded. The Clerk of the Court is directed
to terminate the letter motion at docket
number 22.

Dated: September 30, 2020
New York, New York
